Name: Council Regulation (EEC) No 3837/88 of 8 December 1988 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries
 Type: Regulation
 Subject Matter: plant product;  EU finance;  Asia and Oceania;  international trade
 Date Published: nan

 10. 12. 88 Official Journal of the European Communities No L 340/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3837/88 of 8 December 1988 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 430/87 (') fixes the quantities of products falling within former subheading 07.06 A of the Common Customs Tariff which may be imported into the Community under a levy of not more than 6 % ad valorem ; Whereas, following the entry into force of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as last amended by Regulation (EEC) No 1858/88 (3), the disposition of the products in question and their- numbers should be expressed in accordance with that nomenclature ; whereas that transpo ­ sition must be fully in accordance with the provisions of the agreements concluded by the Community with certain exporting third countries, 0714 10 90 and 0714 90 10 and originating in certain third countries' ; 2. Article 1 is be replaced by the following : 'Article 1 1 . For products covered by CN codes 071410 10 and 0714 10 90 and originating in Thailand, the import levy of not more than 6 % ad valorem shall be collected solely on the annual quantities resulting from the renewal of the agreement approved by Decision 86/222/EEC for 1988, 1989 and 1990. 2. For products covered by CN codes 071410 90 and 0714 90 10 and originating in the third countries indicated below, the import levy of not more than 6 °/o ad valorem shall be collected solely on the following quantities : &lt; (a) Indonesia : 825 000 tonnes per year for 1988 and 1989 ; (b) other countries which are at present Contracting Parties to the GATT, with the exception of Thailand and Indonesia : 145 590 tonnes per year for 1988 and 1989 ; (c) China : 350 000 tonnes per year for 1988 and 1989 ; (d) third countries which are not members of the GATT, other than China : for 1989 the quantities shall be fixed by the Council, acting by a qualified majority on a proposal from the Commission.' ; 3 . Article 3 is deleted ; 4. the Annex is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 430/87 is hereby amended as follows : 1 . the title is replaced by the following : 'Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, (') OJ No L 43, 13 . 2. 1987, p. 9 . (*) OJ No L 256, 7. 9 . 1987, p. 1 . (3) OJ No L 166, 1 . 7. 1988, p. 10 . 10 . 12. 88No L 340/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1988 . For the Council The President Y. HARALAMBOUS i